Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner was found guilty of violating the prison disciplinary rule that prohibits disturbing the order of the facility after he confronted the facility’s food services administrator, loudly complaining about the quality of the fruit juice served to inmates. Several other inmates were present at the time and joined petitioner in complaining about the food at the facility. Substantial evidence in the form of the misbehavior report and the testimony of the administrator supports the determination of petitioner’s guilt (see, Matter of Foster v Coughlin, 76 NY2d 964, 966). As to petitioner’s contention that the filing of the misbehavior report was in retaliation for his submission of a grievance, he failed to adduce evidence substantiating this claim (see, Matter of Di Rose v Morse, 225 AD2d 959; Matter of La Bounty v Selsky, 222 AD2d 917, lv denied 87 NY2d 809). Petitioner’s remaining contentions have been examined and found to be either without merit or unpreserved for our review.
Cardona, P. J., White, Casey, Peters and Spain, JJ., concur.
*746Adjudged that the determination is confirmed, without costs, and petition dismissed.